Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Reason for Allowance
2.	Regarding claims 16-27, the prior art fails to teach or suggest a user equipment for receiving a downlink channel in a wireless communication system, the user equipment comprising a computer memory that is operably connectable to the processor and that has stored thereon at least one program which, when executed, causes the processor to perform operations comprising steps of receiving a second PDCCH scheduling a second TTI length based PDSCH; and receiving the second TTI length based PDSCH instead of the first TTI length based PDSCH, based on i) the first TTI length based PDSCH and the second TTI length based PDSCH being scheduled in a same TTI, and ii) the user equipment not supporting decoding of the first TTI length based PDSCH and the second TTI length based PDSCH in the same TTI, wherein the second TTI length based PDSCH is shorter than the first TTI length based PDSCH in a time domain, in combination with other limitations, as specified in the independent claims 16, 20 and 24. 
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465